IN THE SUPREME COURT OF TEXAS

                                 No. 07-0877

                             IN RE  CASSIE CUMBY

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for temporary orders, filed October  26,  2007,
is granted.   The Order Granting  Grandparent  Possession  or  Access  dated
August 23, 2007, in Cause No. 07-04-20,601CV,  styled  In  the  Interest  of
D.K.B., A Child, in the 25th District Court  of  Lavaca  County,  Texas,  is
stayed pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this November 29, 2007.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk